2:18-cv-01344-DCN       Date Filed 06/25/20       Entry Number 44           Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

    STEPHEN E. SANDERS,                 )
                                        )
                      Plaintiff,        )               No. 2:18-cv-01344-DCN-MGB
                                        )
                vs.                     )                          ORDER
                                        )
    MCLEOD HEALTH CLARENDON,            )
                                        )
                      Defendant.        )
    ____________________________________)

           This matter is before the court on United States Magistrate Judge Mary Gordon

    Baker’s report and recommendation (“R&R”) that the court grant defendant McLeod

    Health Clarendon’s (“McLeod”) motion for summary judgment, ECF No. 35. For the

    reasons set forth below, the court adopts the R&R and grants the motion.

                                       I. BACKGROUND

           This case arises out of McLeod’s termination of plaintiff Stephen E. Sanders

    (“Sanders”) from his position as an EMS transport coordinator. The R&R ably and

    comprehensively recites the facts of this case, and Sanders does not object to the R&R’s

    presentation thereof. Therefore, the court provides only a brief summary of those facts

    material to its legal analysis in lieu of a more thorough recitation.

           McLeod hired Sanders as an EMS transport vehicle paramedic in January 2015.

    In January 2016, McLeod promoted Sanders to EMS transport coordinator, a primarily

    administrative position responsible for coordinating and supervising an EMS team’s

    transport to an accident scene. In his new position, Sanders retained the authority to

    assist with on-scene emergency medical care alongside EMS teams at his discretion, and

    he did so often. On August 10, 2017, Sanders received a dispatch call alerting him to a

                                                  1
2:18-cv-01344-DCN        Date Filed 06/25/20      Entry Number 44        Page 2 of 15




    serious car accident between a logging truck and an SUV that occurred north of Manning,

    South Carolina. Sanders accompanied the EMS team to the accident scene.

           Upon the EMS team’s arrival, paramedic and shift supervisor Stephanie Hughes

    (“Hughes”) assessed the scene and reported to Sanders that the driver of the SUV, who

    was pinned in his vehicle beneath the overturned trailer of the logging truck, sustained

    “an injury incompatible with life”, meaning that the team’s mission was one of

    “recovery” rather than “rescue”. Nevertheless, after hearing that the SUV driver was

    breathing and responding to stimuli, Sanders climbed beneath the overturned trailer to

    deliver emergency medical care and attempt a rescue. After a short period of time, tow

    trucks arrived on the scene and began lifting logs off of the SUV. Sanders continued to

    administer emergency medical care to the SUV driver, despite instructions from his EMS

    team and Clarendon County Fire Department (“CCFD”) Captain Ed Gamble (“Gamble”)

    to abandon the accident scene, which Gamble determined to be unstable and unsafe.

    Although the specific facts surrounding the altercations between Sanders and other

    emergency responders at this time are disputed, it is clear that the conflict went on for a

    significant amount of time, and Sanders admits that the confrontations included “stress-

    related” words. ECF No. 38-1, Sanders Depo. at 111:3–13. The SUV driver ultimately

    died at the scene.

           On the evening of the accident, Sanders called Brad Gerfin (“Gerfin”), the

    director of EMS and Sanders’s direct supervisor at McLeod. Sanders told Gerfin that

    Gerfin “may be hearing about” Sanders’s behavior at the accident scene because of his

    altercation with the CCFD and particularly his confrontation with Gamble. ECF No. 35–

    4, Gerfin Depo. 20:18–21:3. The next day, Sanders met Gerfin in his office and informed



                                                  2
2:18-cv-01344-DCN       Date Filed 06/25/20      Entry Number 44        Page 3 of 15




    Gerfin of the emotional toll he had been experiencing due to the prior day’s events and

    the nature of his job in general. Gerfin gave Sanders the rest of the day off. Later that

    afternoon, one of the paramedics who was on the scene of the accident informed Gerfin

    that he needed to “check into” the events that occurred at the accident scene. Id. at 23:8–

    24:3. Based on that information, Gerfin initiated an investigation into Sanders’s conduct

    during the August 10th accident.

            On Monday, August 14, 2017, Sanders returned to work and again met with

    Gerfin. Gerfin informed Sanders that he had initiated an investigation into Sanders and

    formally referred Sanders to the Employee Assistance Program (“EAP”) so that he could

    receive professional help and improve his mental health and wellbeing. The next day,

    Gerfin placed Sanders on paid administrative leave pending the results of the

    investigation. As part of the investigation, Gerfin procured written statements from

    several members of the EMS team and the CCFD who were on-site at the accident

    scene,1 as well as a report from Sanders detailing his version of the accident, known as a

    “Trip Report”. After reviewing the fruits of the investigation, Gerfin concluded that

    Sanders “engaged in unprofessional conduct, put his own safety in jeopardy, put the

    safety of others in jeopardy, and delayed the operation at the accident scene on August

    10, 2017.” ECF No. 35-8, Gerfin Decl. ¶ 10. On August 18, 2017, Gerfin terminated

    Sanders’s employment.

           On April 9, 2018, Sanders filed this action in the Clarendon County Court of

    Common Pleas, bringing a claim against McLeod for wrongful discharge and failure to



           1
              The R&R provides a detailed description of each written statement. Rather than
    restate that which the R&R thoroughly recounted, the court discusses the contents of the
    written statements as they become relevant to the court’s application of the law.
                                                 3
2:18-cv-01344-DCN       Date Filed 06/25/20      Entry Number 44        Page 4 of 15




    accommodate in violation of the Americans with Disabilities Act (“ADA”).2 ECF No. 1-

    1. In his complaint, Sanders alleges that McLeod fired him because of his disability,

    post-traumatic stress syndrome (“PTSD”), and that McLeod failed to accommodate

    Sanders in light of his PTSD. On May 16, 2018, McLeod removed the action to this

    court where, pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 73.02(B)(2)(g) (D.S.C.), it

    was referred to the Magistrate Judge. ECF No. 1. On September 27, 2019, McLeod filed

    a motion for summary judgment, which the parties fully briefed. ECF No. 35. On April

    8, 2020, Magistrate Judge Baker filed the R&R, recommending that the court grant the

    motion. ECF No. 40. On April 21, 2020, Sanders filed objections to the R&R. ECF No.

    41. On May 5, 2020, McLeod responded to the objections, ECF No. 42, to which

    Sanders replied, ECF No. 43. Thus, this matter has been fully briefed and is ripe for the

    court’s review.

                                         II. STANDARD

           A. R&R

           The Magistrate Judge makes only a recommendation to the court. Mathews v.

    Weber, 423 U.S. 261, 270 (1976). The recommendation carries no presumptive weight,

    and the responsibility to make a final determination remains with the court. Id. at 270-71.

    The court may “accept, reject, or modify, in whole or in part, the findings or

    recommendations made by the magistrate judge . . . or recommit the matter to the

    magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). The court is charged with

    making a de novo determination of any portion of the R&R to which a specific objection




           2
            Sanders also initially brought a claim for civil conspiracy against McLeod and
    Clarendon County but voluntarily dismissed that claim during discovery.
                                                 4
2:18-cv-01344-DCN        Date Filed 06/25/20       Entry Number 44         Page 5 of 15




    is made. Id. However, de novo review is unnecessary when a party makes general and

    conclusory objections without directing a court’s attention to a specific error in the

    magistrate judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

    1982). In the absence of a specific objection, the court reviews the R&R only for clear

    error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

    (citation omitted). “A finding is ‘clearly erroneous’ when although there is evidence to

    support it, the reviewing court on the entire evidence is left with the definite and firm

    conviction that a mistake has been committed.” United States v. U.S. Gypsum Co., 333

    U.S. 364, 395 (1948).

            B. Motion for Summary Judgment

            Summary judgment shall be granted if the pleadings, the discovery and disclosure

    materials on file, and any affidavits show that there is no genuine dispute as to any

    material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

    P. 56(c). “By its very terms, this standard provides that the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly

    supported motion for summary judgment; the requirement is that there be no genuine

    issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    “Only disputes over facts that might affect the outcome of the suit under the governing

    law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary

    judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

    evidence is such that a reasonable jury could return a verdict for the nonmoving

    party.” Id. “[A]t the summary judgment stage the judge’s function is not himself to

    weigh the evidence and determine the truth of the matter but to determine whether there



                                                   5
2:18-cv-01344-DCN       Date Filed 06/25/20       Entry Number 44         Page 6 of 15




    is a genuine issue for trial.” Id. at 249. The court should view the evidence in the light

    most favorable to the non-moving party and draw all inferences in its favor. Id. at 255.

           “The party seeking summary judgment shoulders the initial burden of

    demonstrating to the district court that there is no genuine issue of material fact.” Major

    v. Greenville Hous. Auth., 2012 WL 3000680, at *1 (D.S.C. Apr. 11, 2012).

    Nevertheless, “when a properly supported motion for summary judgment is made, the

    adverse party ‘must set forth specific facts showing that there is a genuine issue for trial.’

    ” Id. (quoting Fed. R. Civ. P. 56(e)). The plain language of Federal Rule of Civil

    Procedure 56(c) “mandates the entry of summary judgment, after adequate time for

    discovery and upon motion, against a party who fails to make a showing sufficient to

    establish the existence of an element essential to that party’s case, and on which that

    party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

    (1986). “[C]onclusory allegations or denials, without more, are insufficient to preclude

    the granting of the summary judgment motion.” Major, 2012 WL 2000680, at *1.

                                        III. DISCUSSION

           In the R&R, the Magistrate Judge made three findings to which Sanders objects.

    As her first and second findings, the Magistrate Judge found that Sanders failed to satisfy

    both the first and third elements of a prima facie showing of wrongful discharge under

    the ADA. Further, the Magistrate Judge found that Sanders did not present sufficient

    evidence from which a reasonable jury could find that McLeod’s stated reason for

    terminating Sanders was pretext for discrimination.3 Sanders objects to each of these



           3
            The Magistrate Judge also found that Sanders failed to make a prima facie
    showing of his claim for failure to accommodate under the ADA, noting that “there is no
    evidence that [McLeod] actually denied [Sanders]’s request for a reasonable
                                                  6
2:18-cv-01344-DCN       Date Filed 06/25/20       Entry Number 44        Page 7 of 15




    findings, arguing that he has presented sufficient evidence to both establish a prima facie

    case for wrongful discharge under the ADA and to show that McLeod’s stated reason for

    his termination was mere pretext for discrimination on the basis of his disability. The

    court agrees with the Magistrate Judge’s finding that Sanders has not made a prima facie

    showing of wrongful discharge under the ADA. As such, the court adopts the R&R and

    grants McLeod’s motion.

           A. Wrongful Discharge under the ADA

           Sanders asserts that McLeod fired him because of his PTSD, which constitutes a

    wrongful discharge under the ADA. The ADA prohibits discrimination by a covered

    entity against any “qualified individual on the basis of disability” in regard to any term or

    condition of employment. 42 U.S.C. § 12112(a). There are two avenues by which a

    plaintiff may prove wrongful discharge based on discrimination. Hill v. Lockheed Martin

    Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004) (en banc). The first is to offer

    direct or circumstantial evidence of discrimination, under “ordinary principles of proof.”

    Burns v. AA F—McQuay, Inc., 96 F.3d 728, 731 (4th Cir. 1996) (internal quotation

    marks omitted). The R&R found that Sanders has not presented any evidence that might

    satisfy his burden under this avenue, and Sanders does not object to that finding. The

    court’s analysis therefore focuses on the second avenue by which Sanders may prove his

    discrimination claim.




    accommodation.” ECF No. 40 at 23. Sanders does not object to this finding, and the
    court therefore adopts it without conducting further review. See Thomas v. Arn, 474
    U.S. 140, 149–50 (1985) (finding that the court may adopt the portions of the R&R to
    which the petitioner did not object, as a party’s failure to object is accepted as agreement
    with the conclusions of the magistrate judge).
                                                  7
2:18-cv-01344-DCN        Date Filed 06/25/20      Entry Number 44        Page 8 of 15




           Under the second avenue, Sanders may prove his claim of discrimination pursuant

    to now-ubiquitous burden-shifting framework articulated by the Supreme Court in

    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under McDonnell Douglas, a

    plaintiff must first establish a “prima facie case of discrimination.” Merritt v. Old

    Dominion Freight Line, Inc., 601 F.3d 289, 294 (4th Cir. 2010) (citing Tex. Dep’t of

    Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981)). Second, if the plaintiff

    establishes a prima facie case, the burden of production shifts to the employer to produce

    evidence of a legitimate, non-discriminatory reason for the adverse employment action.

    Lettieri v. Equant Inc., 478 F.3d 640, 646 (4th Cir. 2007). Third, if the defendant shows

    a legitimate, non-discriminatory reason for its actions, the burden flips back to the

    plaintiff to show evidence that the defendant’s asserted reason for its actions was actually

    pretext for discrimination. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143

    (2000). Despite the shifting burdens of proof, the “ultimate burden of persuading the

    court that the plaintiff has been the victim of intentional discrimination” remains with the

    plaintiff. Lettieri, 478 F.3d at 646.

           At the first step of the McDonnell Douglas approach, a plaintiff must establish a

    prima facie case of wrongful discharge under the ADA. To establish a prima facie case,

    the plaintiff must show that (1) he was a qualified individual with a disability,4 (2) he was

    discharged, (3) he was fulfilling his employer’s legitimate expectations at the time of

    discharge, and (4) the circumstances of his discharge raise a reasonable inference of



           4
              Some courts articulate the first element as requiring the plaintiff to show that “he
    was within the ADA’s protected class.” See Haulbrook, 252 F.3d at 702. This is a
    distinction without a difference because a showing that one is within the “ADA’s
    protected class” requires a showing that one is a “qualified individual” and has “a
    disability” within the meaning of the ADA.
                                                  8
2:18-cv-01344-DCN        Date Filed 06/25/20          Entry Number 44    Page 9 of 15




    unlawful discrimination. Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 150 (4th Cir.

    2012); Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001). The R&R

    found that Sanders failed to satisfy the first and third elements of a prima facie case.

            B. First Element: Qualified Individual

            The R&R found that Sanders failed to meet the first element of prima facie

    discrimination case for wrongful discharge, reasoning that Sanders could not show that

    he was a “qualified individual” under the ADA because his PTSD “rendered him entirely

    unable to work.” ECF No. 40 at 14. Sanders objects to this finding, arguing that while

    there is evidence that Sanders could not perform his duties as an on-scene paramedic, that

    evidence does not support the R&R’s conclusion that Sanders could not perform the

    essential functions of his job, which were primarily administrative. The court agrees with

    the Magistrate Judge.

            As the first element of a prima facie case of disability discrimination, Sanders

    must show that he was a qualified individual with a disability at the time of his firing.

    There is no dispute that Sanders suffered from PTSD, a disability under the ADA, at the

    time of his discharge. The court’s inquiry thus focuses on whether Sanders was a

    “qualified individual.” Under the ADA, “the term ‘qualified individual’ means an

    individual who, with or without reasonable accommodation, can perform the essential

    functions of the employment position that such individual holds or desires.” 42 U.S.C. §

    12111(8). The court agrees with the R&R that summary judgment is warranted on this

    basis because there is no evidence in the record that Sanders could perform the essential

    functions of his job at the time of his firing.




                                                      9
2:18-cv-01344-DCN       Date Filed 06/25/20       Entry Number 44        Page 10 of 15




            As the R&R noted, there is evidence in the record that Sanders could not perform

     the essential functions of his job at the time of his August 18, 2017 discharge. Sanders

     testified in his deposition that shortly after the August 10th accident, he began

     experiencing “severe . . . emotional problems”, including “anxiety, depression [and]

     panic attacks . . . .” ECF No. 35-2, Sanders Depo. 168:19–21; 169:9–10. As a result,

     Sanders noted that he “couldn’t stay around” his place of work. Id. at 169:8. Moreover,

     Sanders testified that his mental illnesses would prevent him from returning to his job at

     McLeod:

            Q: Have you applied for any position since your separation from
            employment with McLeod?

            A. No.

            Q. Why not?

            A. Well, part of the PTSD and the anxiety and what have you is being
            around people. There’s no way I could –- it scares me to think that I could
            treat a patient right now because I have zero confidence. It scares me to -–
            I don’t even like to hear the ambulance or the sirens come by. It makes me
            very anxious. I can’t be around people.

     Id. at 207:9–19. The R&R also noted that Sanders received disability benefits after his

     termination from McLeod and failed to “directly reconcile his disability benefits with his

     ADA claim.” ECF No. 40 at 16.

            In his objection, Sanders argues that he “never testified [that] he was unable to

     perform the administrative tasks that McLeod had assigned him prior to the accident

     and[,] in fact, he continued to perform those tasks after the accident.” ECF No. 41 at 5.

     In other words, Sanders argues that while the evidence in the record supports a

     conclusion that he was unable to perform his duties as an on-scene paramedic, there is no

     evidence that Sanders could not perform his administrative duties as a transport

                                                  10
2:18-cv-01344-DCN       Date Filed 06/25/20       Entry Number 44        Page 11 of 15




     coordinator. The problem with Sanders’s argument is two-fold. First, Sanders points to

     no evidence in the record that might support his contention that he could perform his

     duties as a transport coordinator and instead offers only empty assertions that at the time

     of his discharge, he was able to perform his “primary job responsibilities.” Id. Further,

     Sanders has presented no evidence from which the court might conclude that the

     administrative duties of a transport coordinator are the “essential functions” of that

     position. At this stage, Sanders shoulders the burden to present evidence of the first

     element of a prima facie case for wrongful discharge—that is, to show that he could

     perform the essential functions of his position. In the absence of any evidence supporting

     that element, summary judgment is appropriate. In short, the evidence suggests that

     Sanders, after the August 10, 2017 accident, could not perform the essential functions of

     his job, and Sanders has presented no evidence to the contrary.5

            Further, Sanders has presented no evidence that he could have performed the

     essential functions of his job with “reasonable accommodations.” The R&R noted that

     “there is no evidence in the record suggesting that [Sanders]’s participation in the EAP

     would have alleviated his PTSD symptoms to the point where he could have returned to

     his position.” ECF No. 40 at 16. Sanders does not object to this finding of the R&R, nor

     does he argue in his objections that he could have performed the essential functions of his




            5
               Sanders presented an unsigned declaration in which he stated, “[W]hile I was
     participating in the EAP, I was able to continue to do all of the essential administrative
     and supervisory functions of my job.” ECF No. 38-1 at 86. The R&R declined to
     consider the declaration based on its finding that the declaration conflicted Sanders’s
     earlier deposition testimony and thus could not preclude summary judgment under the
     “sham affidavit” doctrine. Sanders failed to object to the R&R’s finding that the
     declaration was a “sham affidavit.” Therefore, the court reviews the R&R’s finding for
     clear error and finds that it is not clearly erroneous.
                                                  11
2:18-cv-01344-DCN        Date Filed 06/25/20        Entry Number 44     Page 12 of 15




     job with “reasonable accommodations.” Based on the lack of evidence before the court

     and the burden of production it must apply, the court adopts the R&R’s finding that

     Sanders failed to show that he was a “qualified individual” under the ADA. Therefore,

     the court rejects Sanders’s first objection.

            C. Third Element: Employer’s Legitimate Expectations

            The third element of a wrongful discharge claim under the ADA requires Sanders

     to show that he was performing his job at a level that met the legitimate expectations of

     his employer. Reynolds, 701 F.3d at 150. The R&R found that Sanders failed to satisfy

     the third element of a prima facie discrimination case under the ADA because he “was

     not satisfying [McLeod]’s reasonable expectations at the time of his discharge” based on

     his behavior at the scene of the August 10th accident. ECF No. 40 at 18. As is well-

     settled law, the R&R “analyze[d] the work performance from the viewpoint of the

     decision-maker in determining whether the employee was satisfying the legitimate

     expectations of his employer . . . .” Dinda v. CSC Gov’t Sols. LLC, 2019 WL 3244186,

     at *4 (D.S.C. July 19, 2019). Gerfin, the decision-maker here, based his decision to

     terminate Sanders on the information he obtained during his investigation of Sanders and

     the policies to which EMS personnel must adhere. For example, one such policy of vital

     importance is that a shift supervisor takes the lead during a rescue or recovery mission

     and that EMS personnel must not break the chain of command. One of the written

     statements Gerfin reviewed was that of Hughes, the on-scene shift supervisor during the

     August 10th accident. Hughes reported that Sanders broke the chain of command by

     disregarding her direct orders, shouted, “Get away from me, I mean it!” in response to

     orders to stand down, and acted “with a total disregard for his own safety and the safety



                                                    12
2:18-cv-01344-DCN       Date Filed 06/25/20       Entry Number 44        Page 13 of 15




     of other emergency personnel on scene.” ECF No. 38-1 at 55. The other statements

     Gerfin considered contained similar reports of Sanders’s actions. While there are factual

     inconsistencies between the statements of the EMS team members and Sanders about the

     events surrounding the August 10th accident, there is no dispute about the information on

     which Gerfin based his decision to discharge Sanders. From the perspective of Gerfin,

     the R&R correctly concluded, there is no dispute that Sanders was not meeting the

     legitimate expectations of McLeod, based on his actions at the scene of the August 10th

     accident.

            Sanders objects, arguing only that “a plaintiff’s qualifications are to be assessed in

     terms of whether he or she was meeting the employer’s legitimate expectations prior to

     and independent of the events which led to the adverse action.” ECF No. 41 at 6. In

     other words, Sanders argues that the court may not consider the events surrounding

     August 10th accident in determining whether Sanders was satisfying McLeod’s

     legitimate expectations at the time of his discharge. In support of his contention, Sanders

     provides a bare citation to Tysinger v. Police Dep’t of City of Zanesville, 463 F.3d 569

     (6th Cir. 2006). Sanders’s reliance on Tysinger is entirely misplaced.

            As a preliminary matter, law from the Sixth Circuit is not binding on this court.

     Moreover, even if it were, the law Sanders plucks from Tysinger, devoid of any context,

     is plainly inapplicable to his case. In Tysinger, the Sixth Circuit considered whether the

     plaintiff presented sufficient evidence to establish a prima facie case of “discrimination

     because of or on the basis of pregnancy” under the “Pregnancy Discrimination Act

     provisions of Title VII [of the Civil Rights Act].” 463 F.3d at 572. To satisfy the second

     element for such a claim in the Sixth Circuit, the plaintiff must show that “she was



                                                  13
2:18-cv-01344-DCN        Date Filed 06/25/20       Entry Number 44         Page 14 of 15




     qualified for her job.” Id. at 573. Needless to say, that question is distinct from the

     inquiry relevant here—whether Sanders was satisfying his employer’s legitimate

     expectations at the time of his discharge. In determining whether the plaintiff satisfied

     this element, the Sixth Circuit determined that the plaintiff’s qualifications “are to be

     assessed in terms of whether [ ] she was meeting the employer’s expectations prior to and

     independent of the events that led to the adverse action.” Id. The logic of Sixth Circuit’s

     finding is obvious. In the context of a wrongful discharge due to pregnancy claim, the

     court should not consider the plaintiff’s pregnancy in determining whether or not she was

     qualified for her job. It seems equally obvious to the court that both the finding of the

     Sixth Circuit and the rationale that underlies it are completely irrelevant to this case.

            In the context of a wrongful discharge claim under the ADA, the law is clear that

     the court considers whether a plaintiff was fulfilling his employer’s legitimate

     expectations “at the time of discharge”, not prior to the events that led to the plaintiff’s

     firing. Chauncey v. Life Cycle Eng’g, Inc., 2013 WL 5468237, at *9 (D.S.C. Sept. 30,

     2013) (emphasis added). Sanders asks the court to consider whether he was meeting

     McLeod’s expectations by turning a blind eye to the events that led to his firing. Of

     course, the source of an employee’s failure to meet his employer’s expectations is often

     the events that led to the employee’s firing. Sanders’s interpretation of law would all but

     eliminate the burden of the plaintiff with respect to the third element of the prima facie

     case because it would preclude the court from considering the very reason that the

     employee failed to meet the employer’s legitimate expectations. The court therefore

     rejects Sanders’s second objection and adopts the R&R’s finding that Sanders failed to

     establish a prima facie case of wrongful discharge under the ADA.



                                                   14
2:18-cv-01344-DCN       Date Filed 06/25/20     Entry Number 44        Page 15 of 15




            Because the court finds that Sanders does not present sufficient evidence to

     establish a prima facie case, it affirms the R&R without reaching Sanders’s third

     objection.

                                       IV. CONCLUSION

            For the foregoing reasons the court AFFIRMS the R&R and GRANTS the

     motion for summary judgment.

            AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE

     June 25, 2020
     Charleston, South Carolina




                                                15
